Citation Nr: 9912002	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-00 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for asthma.

3.  Determination of proper initial rating for degenerative 
joint disease at L4-L5. 

4.  Determination of proper initial rating for bursitis of 
the right shoulder.

5.  Determination of proper initial rating for bursitis of 
the left shoulder.

6.  Determination of proper initial rating for the residuals 
of a fractured distal left tibia.

7.  Determination of proper initial rating for the residuals 
of left ulnar transposition, status postoperative. 



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, which denied the benefits sought on appeal.  The 
veteran served in active service from December 1965 to 
November 1968 and from October 1975 to January 1993. 


FINDINGS OF FACT

1.  There is no competent medical evidence that indicates the 
veteran's current neck disorder was not incurred in or 
aggravated by his period of service.

2.  There is no competent medical evidence that indicates the 
veteran's asthma was incurred in or aggravated by his period 
of service.

3.  All relevant evidence necessary for an equitable 
disposition of the claims of determination of proper initial 
ratings has been obtained by the RO.

4.  Prior to March 1994, the veteran's low back disability 
was characterized by normal anterior flexion of the lumbar 
spine to 45 degrees, posterior extension to 15-20 degrees, 
comfortable lateral flexion to the left and right to 30 
degrees, and bilateral rotation to 30-40 degrees.  However, 
as of March 1994, the veteran's symptomatology was low back 
pain, tenderness upon touching and spastic low thoracic and 
high lumbar paraspinous muscles. 

5.  From February 1993 to the present, the veteran's 
bilateral shoulder disability has been characterized by 
subjective complaints of tenderness over the shoulder joints, 
at times with marked crepitation, but with no objective 
evidence of pain on motion; no evidence of heat and redness; 
and, normal motor strength and full flexion, extension and 
abduction in both shoulders with no muscular atrophy.

6.  From February 1993 to the present, the veteran's left 
ankle disability has been characterized by subjective 
complaints of left ankle discomfort, but without objective 
evidence of deformity, crepitation, restriction of motion, 
arthritic involvement in the ankle joint, malunion, 
instability or any other disability of the ankle joint.

7.  From February 1993 to the present, the veteran's left 
elbow disability has been characterized by subjective 
complaints of "catching" of the fingers and tenderness in 
the left elbow; normal EMG studies, and motor and sensory 
latency; normal and symmetrical deep tendon reflexes and good 
motor strength in all muscles without pathological reflexes, 
muscle atrophy and fibrillations; and, no evidence of atrophy 
in thenar and hypothenar eminence, loss of extension of the 
ring and little fingers, Griffin claw deformity, or carpal 
tunnel or ulnar neuropathy of the left upper extremity. 



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a neck disorder is not well grounded.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1998).

2.  The veteran's claim of entitlement to service connection 
for asthma is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

3.  The criteria for a 20 percent initial disability 
evaluation for the veteran's degenerative joint disease at 
L4-L5 have been met from March 1994 but not prior thereto. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 (1998); 
Fenderson V. West, 12 Vet. App. 119 (1999).

4.  The initial rating assigned for the veteran's bursitis of 
the right shoulder is appropriate, and the criteria for an 
increased disability evaluation in excess of 10 percent have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5019, 5203 (1998); Fenderson V. West, 12 Vet. App. 119 
(1999).

5.  The initial rating assigned for the veteran's bursitis of 
the left shoulder is appropriate, and the criteria for an 
increased disability evaluation in excess of 10 percent have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5019, 5203 (1998); Fenderson V. West, 12 Vet. App. 119 
(1999).

6.  The initial rating assigned for the veteran's residuals 
of a fractured distal left tibia is appropriate, and the 
criteria for a compensable disability evaluation in excess of 
0 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (1998); Fenderson V. West, 12 Vet. 
App. 119 (1999).

7.  The initial rating assigned for the veteran's residuals 
of left ulnar transposition, status postoperative, is 
appropriate, and the criteria for a compensable disability 
evaluation in excess of 0 percent have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.124a, Diagnostic Code 8516 (1998); Fenderson V. West, 12 
Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that, on February 
1999, the Board advised the veteran that the Board member who 
presided over his October 1993 appeal hearing was no longer 
part of the Board, as well as gave the veteran the 
opportunity to have an additional appeal hearing if he so 
desired.  However, to the present day, neither the veteran 
nor his representative have responded to the February 1999 
letter by the Board.

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1998).  In 
addition, service connection may be granted for specific 
diseases or conditions which are, by law, presumed to have 
been incurred during service if manifested to a compensable 
degree within a specified period of time, generally, one 
year, as in the case of arthritis.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112 (West 1991);  38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).  

Furthermore, a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. 3.306(a).  This "presumption of 
aggravation" applies only when preservice disability 
increases in severity during service.  Beverly v. Brown, 
9 Vet. App. 402, 405 (1996).  In this regard, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") has held that intermittent 
or temporary flare-ups of a pre-existing injury or disease 
during service do not constitute aggravation.  Rather, the 
underlying condition must have worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  Clear and unmistakable  
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  38 C.F.R. 
3.306(b).  It is VA's burden to rebut the presumption of in-
service aggravation.  Laposky v. Brown, 4 Vet. App. 331, 334 
(1993).

Moreover, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).  The chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, if continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
No. 97-1321 (U.S. Vet. App. April 2, 1999) (distinguishing 
the factual circumstances in Falzone v. Brown, 8 Vet. App. 
398 (1995), and Hampton v. Gober, 10 Vet. App. 481 (1997)).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claims for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

A.  Neck Disorder

With respect to the evidence of record, the veteran's service 
medical records include a December 1965 examination report 
noting the veteran had a normal neck.  However, the records 
also include a report of medical history completed by the 
veteran in December 1978 indicating that he had suffered a 
head injury on or about 1663 or 1964.  Additionally, the 
veteran's November 1992 discharge examination shows the 
veteran reported he sustained a head injury as a child when 
he ran into a tree.  Nevertheless, the discharge examination 
is negative for any indication that the veteran had any neck 
abnormalities.  And, other than the above discussed 
notations, the veteran's service medical records are devoid 
of any evidence showing the veteran complained of or was 
treated for a neck disorder during his active service.

As to the post-service medical evidence, the record includes 
a May 1993 VA general examination report noting the veteran's 
neck was supple and nontender, and that his neck and face 
were essentially unremarkable, except for evidence of a rash.  
Additionally, the record includes a February 1997 VA non-
tuberculosis diseases and peripheral nerves examination 
reports noting that, upon an x-ray examination of the 
veteran's neck, he presented evidence of slight disc space 
narrowing at C5-C6 and slight degenerative arthritis, but no 
evidence of cervical radiculopathy. 

After a review of the record, the Board finds the veteran has 
not submitted medical evidence showing that his present neck 
disorder was incurred during his active service, that it 
became manifest to a compensable degree within a one year 
period of his discharge from service, or that it is otherwise 
related to his period of service.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1998).    In 
addition, even assuming that the veteran's neck disorder pre-
existed his entrance into the service, the record does not 
contain any medical evidence that the veteran's neck disorder 
increased in disability during his service.  See 38 C.F.R. 
3.306(a); Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  As 
such, the veteran has failed to satisfy an essential element 
necessary to well ground his claim, which is the existence of 
a nexus between his current neck disorder and his period of 
service.  A well-grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of competent 
medical evidence to support the claim of service connection 
for a neck disorder, the Board can only conclude that the 
veteran has not presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded, and the claim will be denied on that basis.  
See 38 U.S.C.A. § 5107(a). 

B.  Asthma

A June 1975 letter by John P. Barthel, M.D., indicates the 
veteran had been under his care since 1961, but had never 
treated him for asthma.  However, a December 1965 letter from 
C. H. Herrmann, M.D., notes that in July 1959 Dr. Herrmann 
treated the veteran for a severe attack of bronchial asthma 
with Adrenalin and Synophylate.

Additionally, the veteran's service entrance examination 
indicates he reported a childhood history of asthma which was 
last treated in 1959, and an August 1975 examination notes 
the veteran was last treated for his asthma in 1961.  
However, service medical notations dated in April 1977 
indicate the veteran complained of having an asthma attack 
and had wheezing on inhalation and expiration; he was 
diagnosed with an acute asthma attack.  As well, February 
1980 notations show the veteran developed upper respiratory 
symptoms for about three days, with a little or no nasal 
congestion.  Nevertheless, his discharge examination is 
negative for any respiratory abnormalities.

The post-service medical evidence includes an April 1993 VA 
pulmonary function report noting the veteran had minimal 
obstructive lung defect, but that his lung volumes and his 
lung diffusion capacity were within normal limits.  And, a 
May 1993 VA examination report reveals the veteran reported a 
history of asthma induced by excessive exercise, nerves, and 
exposure to dust, molds, and pollen.  Upon examination, the 
veteran did not have rales, rhonchi or wheezing; his 
diaphragm exertions were symmetrical and normal, and his 
inspiratory/expiratory phase ratios were normal.  However, an 
evaluation of his pulmonary functions showed minimal 
obstructive lung defect with normal diffusion.  The veteran 
was diagnosed with a history of asthma with mild chronic 
obstructive pulmonary disease.

Finally, a February 1997 VA non-tuberculosis diseases 
examination report shows the veteran provided a history of 
asthma which worsened during his service, as well as history 
of smoking a pack and a half of cigarettes up until September 
1996.  Upon examination, he was diagnosed with tobacco 
dependence and abuse which ended in September 1996 with 
secondary chronic obstructive pulmonary disease (COPD), 
chronic mild asthma of mixed type which existed prior to his 
service and with no evidence of progression, and minimal to 
mild functional limitations.  More importantly, the examiner 
noted that, upon a review of the veteran's claims file and 
medical history, there was no indication of any progression 
of the veteran's asthma, other than the one it would 
anticipate from the continued use of cigarettes.  As a 
result, the examiner concluded the evidence did not support 
the contention that the veteran's service accentuated or 
aggravated his respiratory condition.

After a review of the record, the Board finds the veteran has 
not submitted medical evidence showing that his current 
respiratory problems are related to his in-service 
respiratory symptomatology, or are otherwise related to his 
period of service.  Additionally, the record does not contain 
any medical evidence that the veteran's asthma, which is 
shown to have pre-existed his entrance into the service by 
the December 1965 letter from Dr. Herrmann, increased in 
severity during his service.  See 38 C.F.R. 3.306(a); Soles 
v. West, No. 96-856 (U.S. Vet. App. Sept. 11, 1998)(citing 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 
604 (Fed. Cir. 1996);  see also Beverly v. Brown, 9 Vet. App. 
402, 405 (1996).  However, even assuming the veteran's asthma 
in fact increased in severity during his service, the veteran 
has failed to show, via competent medical evidence, that 
there is a link between his current respiratory disorder and 
his inservice symptomatology.  See Gonzales v. West, No. 95-
1218 (U.S. Vet. App. Jan. 20, 1998) (noting that in cases of 
in-service aggravation, there must be competent evidence of a 
nexus between a current disorder and the in-service 
aggravation of that disorder); see also Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Furthermore, the Board acknowledges that some of the evidence 
shows the veteran's in-service respiratory problems have been 
continuous since his service to the present day.  See 
38 C.F.R. § 3.303(b) (1998).  However, the Board finds that 
the veteran has not met the requirement of 38 C.F.R. 
§ 3.303(b) because he has not established, via competent 
medical evidence, that his present respiratory problems are 
related to his in-service symptomatology.  See Clyburn v. 
West, No. 97-1321 (U.S. Vet. App. April 2, 1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)); see also Savage v. Gober, 10 Vet. App. 488, 
498 (1997).

Thus, the veteran has failed to satisfy an essential element 
necessary to well ground his claim, which is the existence of 
a nexus between his current respiratory disorder and his 
period of service.  A well-grounded claim must be supported 
by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  And, in the absence 
of competent medical evidence to support the claim of service 
connection for asthma, the Board can only conclude that the 
veteran has not presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded, and the claim will be denied on that basis.  
See 38 U.S.C.A. § 5107(a).

C.  Conclusion

In arriving at these conclusions, the Board has taken into 
consideration the various statements submitted by the veteran 
and his representative tending to link his current neck 
disorder and respiratory problems to his period of service.  
While the Board acknowledges the sincerity of these 
statements, the Board notes that neither the veteran nor his 
representative, as lay persons, are qualified to offer a 
medical opinion regarding the etiology of his current neck 
and respiratory disorders and/or qualified to fulfill the 
nexus requirement.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); see also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit, supra, in which the Court held 
that a veteran does not meet the burden of presenting 
evidence of a well grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony by persons not competent to offer such 
medical opinions).  See generally Clyburn v. West, No. 97-
1321 (U.S. Vet. App. April 2, 1999). 

Moreover, as the veteran has failed to meet his initial 
burden of submitting evidence which would well ground his 
claims of service connection, VA is under no duty to assist 
the veteran in developing the facts pertinent to the claim.  
See Epps, supra.  There is nothing in the text of section 
5107 to suggest that VA has a duty to assist the claimant 
until he or she meets his or her burden of establishing a 
"well grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); see also Epps, supra.  The Board is not aware of any 
circumstances in this matter which would put VA on notice 
that relevant evidence may exist or could be obtained, which, 
if true, would make the claim on appeal "plausible".  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well grounded 
claims of service connection, and the reasons for which his 
claims have failed.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995). 

II.  Determination of Proper Initial Rating

As a preliminary matter, the Board finds that the veteran's 
claims are "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991). See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim which are not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claims.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Additionally, the Board observes that the U.S. Court of 
Appeals for Veterans Claims has noted that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson V. West, 12 Vet. App. 119 (1999).  Furthermore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In addition, the Court has emphasized that, when assigning a 
disability rating involving the musculoskeletal system, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, pain on movements, and 
weakness.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  See also 38 C.F.R. §§ 4.45, 4.59 (1998).  The Board 
notes that under 38 C.F.R. § 4.40, disability ratings 
involving the musculoskeletal system should reflect 
functional loss, which may be due to pain and which must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  See 38 C.F.R. § 4.40 (1998).

A.  Degenerative Joint Disease at L4-L5

In a July 1993 rating decision, the RO granted the veteran 
service connection and a 10 percent disability evaluation for 
degenerative disc disease at L4-L5 under Diagnostic Code 
5295, effective February 1993.  And, in October 1993, the 
veteran expressed disagreement with the initial assignment of 
a 10 percent disability evaluation for his low back 
disability.  Subsequently, in an October 1997 rating 
decision, the veteran's disability was recharacterized as 
degenerative joint disease at L4-L5 and was evaluated, by 
analogy under Diagnostic Code 5299-5295.

With respect to the evidence of record, the evidence includes 
medical records from the VA Medical Center (VAMC) in Des 
Moines, Iowa, dated from March 1991 to March 1994 including 
notations dated May 1991 which indicate the veteran reported 
low back pain for the prior two and a half months.  An April 
1992 radiology report shows the veteran had slight narrowing 
of the L4-L5 disc space possibly secondary to a degenerated 
or herniated disc, and mild osteoarthritis involving the 
facet joints of L5-S1 bilaterally.  And, March 1994 notations 
reveal the veteran complained of low back pain and, upon 
examination, presented evidence of tenderness and spastic low 
thoracic and high lumbar paraspinous muscles.  However, a May 
1993 VA examination report also shows the veteran had normal 
anterior flexion of the lumbar spine to 45 degrees, posterior 
extension to 15-20 degrees, comfortable lateral flexion to 
the left and right to 30 degrees, and bilateral rotation to 
30-40 degrees.  The veteran was diagnosed with degenerative 
discogenic disease of L4 and L5 with a history of left 
radicular pain, but without evidence thereof at that time; 
and with chronic low back pain or chronic strain.

A January 1997 VA spine examination report reveals the 
veteran reported intermittent low back pain during the day 
upon prolonged standing and, at times, upon lifting light 
weight objects.  Upon examination, the veteran did not 
present evidence of obvious visual deformities of the lower 
extremities or low back area; was able to touch the floor 
with his fingertips, which gave him an angle of 90 degrees at 
the hips and low back; had 15 degrees of extension with no 
obvious evidence of pain but with some symptoms at the 
extremes of motion; had 30 degrees of lateral flexion to the 
right and left; had 20 degrees of rotation bilaterally; and 
had some mild tightness of the paraspinal musculature of the 
lower back, but no distinct spasm or abnormality.  He was 
diagnosed with mild degenerative disc disease at L4-L5, very 
mild degenerative arthritis of the lumbar spine, and no 
symptoms of spinal stenosis.

Finally, a February 1997 VA peripheral nerves examination 
report notes the veteran was diagnosed with chronic low back 
pain most likely related to degenerative joint disease, but 
with no related neurological deficits.  And, a February 1997 
VA joints examination report reveals he had very good motion 
of the lumbar spine with no objective evidence of pain on 
motion, and no limitation of motion.  Moreover, the examiner 
noted that, with respect to any additional loss of range of 
motion due to the veteran's flare ups, such flare ups were 
infrequent (occurring only about twice per year) and gave him 
only temporary disability (lasting only from 1 to several 
days). 

As to the applicable law, under DC 5295, a 10 percent 
disability is warranted when the veteran presents lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
evaluation is warranted when the veteran presents lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  And, 
a 40 percent evaluation, the maximum rating allowed, is 
warranted when the veteran presents severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).

After a review of the evidence of record, the Board finds 
that, as of a May 1993, the veteran had degenerative 
discogenic disease at L4 and L5 with a history of left 
radicular pain, but without evidence thereof at that time.  
As well, he had normal anterior flexion of the lumbar spine 
to 45 degrees, posterior extension to 15-20 degrees, 
comfortable lateral flexion to the left and right to 30 
degrees, and bilateral rotation to 30-40 degrees.  However, 
as of March 1994, the veteran's symptomatology was 
characterized by low back pain, tenderness upon touching and 
spastic low thoracic and high lumbar paraspinous muscles.   
As such, the Board concludes that the veteran's low back 
disability meets the criteria for a 20 percent initial 
disability evaluation under Diagnostic Code 5295 from March 
1994 but not prior thereto.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1998).

Moreover, the Board finds that, as of March 1994, the 
veteran's low back disability has not been characterized by 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  And thus, an initial 
disability evaluation in excess of 20 percent is not 
warranted from March 1994.  See id.

B.  Bursitis of the Right and Left Shoulders

In a July 1993 rating decision, the RO granted the veteran 
service connection and a 0 percent disability evaluation for 
bursitis of the right shoulder, and bursitis of the left 
shoulder under Diagnostic Code 5201, effective February 1993.  
And, in October 1993, the veteran expressed disagreement with 
the initial assignment of a 0 percent disability evaluation 
for his low back disability.  Subsequently, in an October 
1997 rating decision, the veteran's award was increased to a 
10 percent disability evaluation and was re-evaluated under 
Diagnostic Codes 5019 and 5203.

With respect to the evidence of record, the evidence includes 
medical records from the Des Moines VAMC dated from March 
1991 to March 1994.  These records contain notations dated 
April 1991 indicating the veteran was diagnosed with right 
subacromial bursitis, as well as that he complained of pain 
for the prior two months.  Additionally, a May 1993 VA 
general examination report notes that, upon examination, some 
tenderness over the veteran's shoulder joints was noted with 
rather marked crepitation.  However, his shoulder joints did 
not present evidence of heat and redness, and he had normal 
motor strength and full and normal range of motion in both 
shoulder joints, in spite apparent pathology.  The veteran 
was diagnosed with bursitis/arthritis in both shoulders.

Finally, a February 1997 VA joints examination report notes 
the veteran has excellent range of motion of the shoulders, 
is able to touch the lower border of the scapula on the right 
shoulder using his left arm, and is able to get his right 
index finger to the lower thoracic vertebra at the midline.  
Additionally, the report notes the veteran has full flexion, 
extension and abduction in both shoulders and does not have 
muscular atrophy; however, he did complain of mild anterior 
subacromial discomfort.  He was diagnosed with minimal 
symptoms of bilateral subacromial bursitis of the shoulders.  
More importantly, the report contains notations by the 
examiner indicating that no objective evidence of pain on 
motion was found, but rather only subjective commentary with 
respect to discomfort.

As to the applicable law, under Diagnostic Code 5019, 
bursitis is rated on limitation of motion of the affected 
parts.  See 38 C.F.R. § 4.71a, Diagnostic Code 5019 (1998).  
And, under Diagnostic Code 5203, a 10 percent disability 
evaluation is awarded for malunion of the clavicle or 
scapula, or rate on impairment of function of contiguous 
joint; or where there is a nonunion of the clavicle or 
scapula without loose movement.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (1998).  Additionally,  a 20 percent 
disability evaluation is warranted where there is evidence of 
dislocation or nonunion of the clavicle or scapula with loose 
movement.  See id.

After a review of the evidence of record, the Board finds 
that, from February 1993 to the present, the veteran's 
bilateral shoulder disability has been characterized by 
subjective complaints of tenderness over the shoulder joints, 
at times with marked crepitation, but with no objective 
evidence of pain on motion; no evidence of heat and redness; 
and, normal motor strength and full flexion, extension and 
abduction in both shoulders with no muscular atrophy.  As 
such, the Board concludes that the veteran's initial ratings 
of 10 percent assigned to his bursitis of the right and left 
shoulders, respectively, are appropriate.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5019, 5203 (1998).  However, as the 
veteran does not present evidence of dislocation or nonunion 
of the clavicle or scapula with loose movement, the 
preponderance of the evidence is against an award of a 
initial disability rating in excess of 10 percent for each of 
the veteran's shoulder disabilities.

C.  Residuals of a Fractured Distal Left Tibia

In a July 1993 rating decision, the RO granted the veteran 
service connection and a 0 percent disability evaluation for 
the residuals of a fractured distal left tibia under 
Diagnostic Code 5271, effective February 1993.  At present, 
as the veteran expressed disagreement with the initial 
assignment of a 0 percent disability evaluation for his 
disability, the case is before the Board for appellate 
review.

The medical evidence contains a May 1993 VA peripheral nerves 
examination report noting the veteran reported an old 
fracture of the leg which caused him aching at the ankles, 
bilaterally.  And, on electrocardiogram studies, he presented 
normal motor and sensory latency, and had evoked potential 
and conduction velocities for all the nerve segments tests in 
all four limbs.  Additionally, a May 1993 VA general 
examination report reveals the veteran's ankle joints were 
normal, as well as that he reported discomfort on 
manipulation; however, no deformity, crepitation or 
restriction of mobility were found.

A February 1997 VA peripheral nerves examination report shows 
that, upon neurological examination, no sensory deficits were 
noted for the veteran's left ankle.  And a February 1997 VA 
joints examination report reveals the veteran's left ankle 
had 20 degrees of dorsiflexion, 40 degrees of plantar 
flexion, 25 degrees of inversion, and 10 degrees of aversion; 
no crepitus was noted with motion, and there was no effusion 
or edema about the ankle.  He was diagnosed with healed left 
distal tibial fracture without ankle degeneration.  
Furthermore, the report shows the veteran complained of some 
tenderness to palpation in the anterior joint line and just 
posterior to the lateral malleolus; however, the examiner 
noted that any disability of the left distal tibia including 
the ankle joint was minimal, that there was no objective 
evidence of arthritic involvement in the ankle joint, and 
that there was no objective evidence of malunion, instability 
or other disability of the joint.

And, under Diagnostic Code 5271, a 10 percent disability 
evaluation is warranted for moderate limited motion of the 
ankle.  And, a 20 percent disability evaluation, the maximum 
allowed, is awarded for marked limited motion of the ankle.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (1998).

As from February 1993 to the present, the veteran's left 
ankle disability has been characterized by subjective 
complaints of left ankle discomfort, but without objective 
evidence of deformity, crepitation, restriction of motion, 
arthritic involvement in the ankle joint, malunion, 
instability or any other disability of the joint, the Board 
finds the veteran's initial rating of a 0 percent assigned to 
his residuals of a fractured distal left tibia is 
appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5271 
(1998).  However, as the veteran does not present evidence of 
moderate or marked limited motion of the ankle, the 
preponderance of the evidence is against an award of an 
initial disability rating in excess of 0 percent for such 
disability.

D.  Residuals of a Status Postoperative Left Ulnar 
Transposition

In a July 1993 rating decision, the RO granted the veteran 
service connection and a 0 percent disability evaluation for 
the residuals of a left ulnar transposition, status 
postoperative, under Diagnostic Code 8516, effective February 
1993.  At present, as the veteran expressed disagreement with 
the initial assignment of a 0 percent disability evaluation 
for his disability, the case is before the Board for 
appellate review.

As to the evidence of record, medical records from the Des 
Moines VAMC dated from March 1991 to March 1994 include 
notations dated June 1993 indicating the veteran complained 
of intermittent tingling and numbness of the right hand for 
the prior year, but reported no symptomatology with respect 
to his left arm.  Additionally, a May 1993 VA nerve 
conduction examination report reveals he had normal results 
in an electromyograph (EMG) study performed on his left upper 
limb.

A May 1993 VA peripheral nerves examination report shows 
that, on electrodiagnostic studies, he presented normal motor 
and sensory latency, had evoked potentials and conduction 
velocities for all the nerve segment tests in all four limbs, 
and had normal results in an EMG study performed on his left 
upper and lower limb; no evidence of active pathology was 
found on examination.  Furthermore, a May 1993 VA general 
examination report reveals tenderness in both elbows, most 
marked on the left, but no radiation down to the distribution 
of the ulnar nerve was noted on the day of the examination.  
As well, the report shows the veteran had normal and 
symmetrical deep tendon flexes and good motor strength, 
without pathological reflexes, muscle atrophy and 
fibrillations.  He was diagnosed with bilateral ulnar 
neuritis most marked on the left, status post transposition 
of the left ulnar nerve.

Finally, a February 1997 VA peripheral nerves examination 
report indicates the veteran reported "catching" of the 
fingers of the left hand occasionally, and pain in both 
hands, especially in the left arm in the ulnar distribution, 
along with numbness and weakness in the ulnar distribution.  
On examination, including an EMG study, the veteran's 
strength in his upper extremities was 5/5 in all muscles, 
including the muscles innervated by the ulnar nerve.  As 
well, there was no evidence of atrophy in thenar and 
hypothenar eminence, loss of extension of the left ring and 
little fingers, Griffin claw deformity, or carpal tunnel or 
ulnar neuropathy in the upper extremities.  More importantly, 
the veteran was found to have a well functioning left hand 
with good motor strength, and with no indication of 
limitation caused by his ulnar nerve transposition surgery.

Under Diagnostic Code 8516, a 10 percent evaluation is 
warranted where there is mild incomplete paralysis of both 
the major and minor extremities.  A 20 percent evaluation is 
awarded if there is moderate incomplete paralysis of the 
minor extremity, and a 30 percent evaluation is awarded if 
such disability is found in the major extremity.  As well, a 
30 percent evaluation is warranted for severe incomplete 
paralysis of the minor extremity, and a 40 percent if found 
in the major extremity.  Finally, a 50 percent evaluation is 
awarded where the minor extremity shows evidence of complete 
paralysis with the "griffin claw" deformity, due to flexor 
contraction of ring and little fingers, atrophy very marked 
in dorsal interspace and thenar and hypothenar eminences with 
loss of extension of the ring and little fingers where the 
fingers cannot be spread (or reverse), the thumb cannot be 
adducted and the flexion of the wrist is weakened; a 60 
percent evaluation is awarded for such disability of the 
major extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8516 
(1998). 

In this case, the veteran's left arm is his minor extremity.  
And, after a review of the evidence of record, the Board 
finds that, from February 1993 to the present, the veteran's 
left elbow disability has been characterized by subjective 
complaints of "catching" of the fingers and tenderness in 
the left elbow; normal EMG studies, and motor and sensory 
latency; normal and symmetrical deep tendon reflexes and good 
motor strength in all muscles, without pathological reflexes, 
muscle atrophy and fibrillations; and no evidence of atrophy 
in thenar and hypothenar eminence, loss of extension of the 
left ring and little fingers, Griffin claw deformity, or 
carpal tunnel or ulnar neuropathy of the left upper 
extremity.  More importantly, there is no medical evidence of 
any current limitation of the left upper extremity caused by 
his ulnar nerve transposition surgery.

As such, the Board concludes the veteran's initial rating of 
a 0 percent assigned to his residuals of a left ulnar 
transposition, status postoperative, is appropriate.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8516 (1998).  However, as 
the veteran does not present evidence of mild, moderate or 
severe incomplete paralysis of the minor extremity, the 
preponderance of the evidence is against an award of a 
initial disability rating in excess of 0 percent.

E.  Conclusion

In reaching these decisions the Board considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, as well as the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), for all 
claims involving the musculoskeletal system.  However, the 
evidence has not shown any additional functional loss due to 
pain associated with any of the above discussed disabilities 
of the musculoskeletal system.  While the Board has 
considered the veteran's complaints of pain on motion, it is 
not required to uncritically accept all of the veteran's 
complaints.  The Court has held that "[i]t is the 
responsibility of the BVA. . . . to assess the credibility 
and weight to be given the evidence."  Hayes v. Brown, 5 
Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192- 93 (1992).  Here, the credible competent 
evidence does not support the award of increased initial 
ratings on this basis.

As well, the Board has considered 38 U.S.C.A. § 5107(b), 
which expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  In this case, as the evidence of record does not 
show the veteran's disabilities have met the criteria for the 
next higher evaluation, the Board finds that the evidence is 
not in relative equipoise, and thus the benefit of the doubt 
is not for application in any of the above claims for 
increased initial ratings, with the exception of the claim 
for an increased initial rating for degenerative joint 
disease at L4-L5.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extra-schedular 
evaluation.  In the instant case, the Board finds that the 
veteran has not claimed and the evidence does not show that 
the veteran's disabilities under consideration have caused 
him marked interference with employment or necessitated 
frequent periods of hospitalization, or otherwise have 
rendered impracticable the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand this case to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a neck disorder is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for asthma is denied. 

The initial rating assigned for degenerative joint disease at 
L4-L5 is not appropriate, and a 20 percent disability 
evaluation is granted effective from March 1994 but not prior 
thereto; this award is subject to provisions governing the 
payment of monetary benefits.

The initial rating assigned for bursitis of the right 
shoulder is appropriate, and entitlement to an increased 
disability evaluation in excess of 10 percent is denied.

The initial rating assigned for bursitis of the left shoulder 
is appropriate, and entitlement to an increased disability 
evaluation in excess of 10 percent is denied.

The initial rating assigned for the residuals of a fractured 
distal left tibia is appropriate, and entitlement to a 
compensable disability evaluation is denied.

The initial rating assigned for the residuals of left ulnar 
transposition is appropriate, and entitlement to a 
compensable disability evaluation is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

